NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 21-2041
                                    _______________

                                  AARON TROY HOPE,
                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                           _______________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                               (Agency No. 089-415-895)
                         Immigration Judge: Alice Song Hartye

                      Submitted Under Third Circuit L.A.R. 34.1(a):
                                   March 17, 2022
                                  _______________

                       Before: JORDAN, KRAUSE, and PORTER,
                                   Circuit Judges.

                                  (Filed: March 18, 2022)

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge.

       Aaron Troy Hope, a citizen of Trinidad and Tobago, petitions for review of a

Board of Immigration Appeals (“BIA”) decision affirming his order of removal. We will

deny his petition for review.

                                              I

       Hope is a permanent resident. He is 34 years old. In 2013, he was twice convicted

of identity theft under New York state law. He was convicted once more four years later,

this time of conspiracy to present counterfeit postal money orders. 18 U.S.C. § 500. The

Department of Homeland Security sought to remove Hope to Trinidad based on, among

other things, having two or more convictions for crimes of moral turpitude. 8 U.S.C.

§ 1227(a)(2)(A)(ii). Hope asserted that the Immigration Judge (“IJ”) could not consider

his 2013 state convictions for identity theft because they had been at issue in a prior

cancellation of removal proceeding. But Hope was unsure this was accurate, and, in any

event, he failed to present supporting evidence. In the alternative, Hope sought relief

under the Convention Against Torture (“CAT”), testifying that if removed he would

likely be tortured and killed by his father, a police officer in Trinidad who abused him as

a child.

       The IJ concluded Hope was removable based on his two New York convictions,

which the IJ concluded were crimes of moral turpitude. The IJ also concluded that Hope

was not eligible for CAT relief because he had not shown a likelihood of future torture or

that his father was acting under color of law.



                                              2
         The BIA affirmed. The BIA upheld the IJ’s conclusion that Hope has two or more

convictions for crimes of moral turpitude, as Hope had not “meaningfully contested” that

finding on appeal and so had forfeited any objections to it. A.R. 4. The BIA also upheld

the IJ’s denial of CAT relief, agreeing that Hope had failed to show a likelihood of future

torture.

                                              II1

         Hope first argues that his 2013 convictions may not be counted as crimes of moral

turpitude because they had been at issue in a prior proceeding. Hope concedes he failed to

raise this issue before the BIA. The record confirms that. We lack jurisdiction over issues

not raised before the BIA, so we will not review this forfeited argument. See

Abdulrahman v. Ashcroft, 330 F.3d 587, 594–95 (3d Cir. 2003).

         Hope next argues that the IJ erred by denying CAT relief. To get CAT relief, Hope

had to show he would likely be tortured if removed to Trinidad. 8 C.F.R. § 1208.16(c)(2).

The IJ’s prediction of future events is a factual finding. See Galeas Figueroa v. Att’y

Gen., 998 F.3d 77, 92 (3d Cir. 2021); Kaplun v. Att’y Gen., 602 F.3d 260, 271 (3d Cir.

2010). “The standard of review is the substantial-evidence standard: The agency’s

‘findings of fact are conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.’ ” Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020) (quoting 8

U.S.C. § 1252(b)(4)(B)). This standard is “highly deferential.” Id.




1
    We have jurisdiction over the petition under 8 U.S.C. § 1252(a)(1).
                                              3
       In this case, the IJ made a reasonable predictive judgment. The IJ weighed “all the

evidence in its entirety” and found that Hope failed to show a likelihood of future abuse

by his father with the consent of police. A.R. 91. The IJ found that Hope has not heard

from his father since he was a nine-year-old child, and that Trinidad’s police investigated

police misconduct and would not acquiesce in violent attacks by his father. Hope does

not dispute he has had no contact with his father since he was a child, and the IJ’s

conclusion that Trinidad’s police would investigate his father for abuse is supported by

country condition reports. Other countervailing evidence in the record may justify a

different predictive judgment, but that judgment was for the IJ to make. The IJ made a

reasonable predictive judgment based on substantial evidence, so we will uphold it.

                                      *        *    *

       We will deny the petition for review.




                                               4